DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.  
Information Disclosure Statement
The Information Disclosure Statements filed on 04/13/2021, 10/18/2022, 11/29/2022, and 12/05/2022 have been considered. An initialed copy of each Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 3, 15, and 19, the claims lack antecedent basis for ‘the number of required trials” stated in the bottom paragraph. It is unclear if applicant is referring to the number of required measurements mentioned earlier in the claims, or if applicant is referring to something else. Therefore, the claims are indefinite. (For examination purposes, examiner will interpret “the number of required trials” to be the number of required measurements).

Regarding Claims 11-12, claim 11 states “determining, responsive to setting the duty cycle of the first driving command, whether a current pose of the respective actuator is greater than a fixed pose”. Claim 12 states “determining the current pose of the respective actuator is greater than the fixed pose” It is unclear what applicant means by the current pose is greater than the fixed pose. Is applicant stating that the angle of the current pose is greater than the angle of the fixed pose, or if the difference between the fixed pose and current pose is greater than an error threshold? Therefore, the claim is indefinite. (For examination purposes, examiner will interpret the claims to mean determining whether the angle of the current pose is greater than the angle of a fixed pose)

Regarding Claims 13-20, claims 14-15, and 18-19 state the phrase “the actual state”, while independent claims 13 and 17 state “an actual pose”.  It is unclear if claims 14-15, and 18-19 lack antecedent basis for “the actual state”, claims 14-15, and 18-19 are referring to the actual pose and “state” is a typo, or if claims 13 and 17 are supposed to recite “an actual state” instead of “an actual pose”. Therefore, the claim is indefinite. For examination purposes, examiner will interpret “an actual pose” in claims 13 and 17 to be “an actual state”)

Regarding Claim 16, it is unclear if “an operating controller” is the same as the “robot controller” mentioned in claim 13. According to page 6 of the specification, “The desired trajectory may be sent to a robotic system controller, which may generate driving commands to send to actuators and then send the driving commands to actuators to achieve the desired trajectory”. According to page 16 of the specification, “the higher-level controller 304 may receive a desired trajectory and generate a desired state 306 to send to the operating controller 302. The operating controller 302 may generate driving commands 308 based on the desired state 302 and received control configuration parameters 212. The operating controller 302 may access the control configuration parameters 212 from a data store of the system 300. In particular embodiments, the operating controller 302 may send the driving commands 308 to the actuators 206.” Both controllers receive a desired trajectory, and generate driving commands to send to the actuators. It is unclear if these controllers are the same controller, or if they are two different controllers that have the same function. Therefore, the claim is indefinite. (For examination purposes, examiner will interpret the operating controller in claim 16 to be the same as the robot controller recited in claim 13). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 13-14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jain et al (US 20220305646 A1) (Hereinafter referred to as Jain).

Regarding Claim 1, Jain discloses a method comprising, by a robotic system (See at least Jain Paragraph 0017 and figures 1 and 6, the entire system displayed in figure 1 is interpreted as a robotic system): 
sending, by an automatic tuning controller, one or more driving commands to one or more actuators of the robotic system (See at least Jain Paragraphs 0024, 0026, and Figure 1, the robot controller, which is part of the parameter tuning system, sends commands to the joints of the robot; the parameter tuning system is interpreted as the automatic tuning controller; See at least Jain Paragraph 0038, the joints are driven by actuators in the joint motors); 
performing, for each of the one or more actuators, one or more measurements of an actual state of the respective actuator in response to one or more of the driving commands (See at least Jain Paragraphs 0026, 0033, and Figure 4, the sensors on the joints measure the state of each joint when the joint is commanded to move); 
generating, for each of the one or more actuators, one or more configuration parameters for the respective actuator based on the one or more measurements (See at least Jain Paragraphs 0021, 0035 and Figure 6, the control and physical parameters are updated based on the real robot states, which is interpreted as generating configuration parameters for each actuator based on the one or more measurements); and 
storing the one or more configuration parameters for the one or more actuators in a data store of the robotic system (See at least Jain Paragraphs 0035, 0019, and Figure 1, the storage device stores the updated parameters).

Regarding Claim 2, Jain discloses the one or more measurements of the actual state of the respective actuators comprises one or more of a measurement of position, a measurement of duty cycle, a measurement of current, a measurement of velocity, a measurement of acceleration, or a measurement of temperature (See at least Jain Paragraph 0026, the reported state of the joint, which is interpreted as the measurement, includes angle, which is interpreted as position, current, velocity, and acceleration).

Regarding Claim 6, Jain discloses accessing the plurality of configuration parameters for the one or more actuators stored in the data store of the robotic system (See at least Jain Paragraph 0028 and Figures 1 and 3A, the robot controller accesses the configuration parameters from the data store); and 
executing, by an operating controller, a task for the one or more actuators based on a trajectory plan and the plurality of configuration parameters (See at least Jain Paragraph 0028 and Figure 3A, the robot controller, which is interpreted as an operating controller, sends commands to the robot based on the trajectory plan and configuration parameters, which is interpreted as executing a task).

Regarding Claim 13, Jain discloses a robotic system (See at least Jain Paragraph 0017 and figure 1, the entire system displayed in figure 1 is interpreted as a robotic system) comprising: 
a computing system with control software (See at least Jain Paragraphs 0017, 0052, and Figure 1, the system comprises a processor, which is interpreted as a computing system, with software); 
a robot controller (See at least Jain Paragraph 0024); 
one or more robotic limbs (See at least Jain Paragraph 0026 and Figure 2, the set of components are interpreted as robotic limbs); 
one or more non-transitory computer-readable storage media including instructions (See at least Jain Paragraph 0017 and Figure 1, the memory is interpreted as a non-transitory computer-readable storage media including instructions); and 
one or more processors coupled to the storage media, the one or more processors configured to execute the instructions (See at least Jain Paragraph 0017 and Figure 1, the processor is coupled to the memory and executes the instructions) to:
send, by an automatic tuning controller, one or more driving commands to one or more actuators of the robotic system (See at least Jain Paragraphs 0024, 0026, and Figure 1, the robot controller, which is part of the parameter tuning system, sends commands to the joints of the robot; the parameter tuning system is interpreted as the automatic tuning controller; See at least Jain Paragraph 0038, the joints are driven by actuators in the joint motors); 
perform, for each of the one or more actuators, one or more measurements of an actual pose of the respective actuator in response to one or more of the driving commands (See at least Jain Paragraphs 0026, 0033, and Figure 4, the sensors on the joints measure the state of each joint when the joint is commanded to move); 
generate, for each of the one or more actuators, one or more configuration parameters for the respective actuator based on the one or more measurements (See at least Jain Paragraphs 0021, 0035 and Figure 6, the control and physical parameters are updated based on the real robot states, which is interpreted as generating configuration parameters for each actuator based on the one or more measurements); and 
store the one or more configuration parameters for the one or more actuators in a data store of the robotic system (See at least Jain Paragraphs 0035, 0019, and Figure 1, the storage device stores the updated parameters).

Regarding Claim 14, Jain discloses the one or more measurements of the actual state of the respective actuators comprises one or more of a measurement of position, a measurement of duty cycle, a measurement of current, a measurement of velocity, a measurement of acceleration, or a measurement of temperature (See at least Jain Paragraph 0026, the reported state of the joint, which is interpreted as the measurement, includes angle, which is interpreted as position, current, velocity, and acceleration).

Regarding Claim 16, Jain discloses access the plurality of configuration parameters for the one or more actuators stored in the data store of the robotic system (See at least Jain Paragraph 0028 and Figures 1 and 3A, the robot controller accesses the configuration parameters from the data store); and 
executing, by an operating controller, a task for the one or more actuators based on a trajectory plan and the plurality of configuration parameters (See at least Jain Paragraph 0028 and Figure 3A, the robot controller, which is interpreted as an operating controller, sends commands to the robot based on the trajectory plan and configuration parameters, which is interpreted as executing a task).

Regarding Claim 17, Jain discloses a computer-readable non-transitory storage media comprising instructions (See at least Jain Paragraph 0017 and Figure 1, the memory is interpreted as a non-transitory computer-readable storage media comprising instructions) executable by a processor of a robotic system (See at least Jain Paragraph 0017 and figure 1, the entire system displayed in figure 1 is interpreted as a robotic system and the processor executes the instructions) to: 
send, by an automatic tuning controller, one or more driving commands to one or more actuators of the robotic system (See at least Jain Paragraphs 0024, 0026, and Figure 1, the robot controller, which is part of the parameter tuning system, sends commands to the joints of the robot; the parameter tuning system is interpreted as the automatic tuning controller; See at least Jain Paragraph 0038, the joints are driven by actuators in the joint motors); 
perform, for each of the one or more actuators, one or more measurements of an actual pose of the respective actuator in response to one or more of the driving commands (See at least Jain Paragraphs 0026, 0033, and Figure 4, the sensors on the joints measure the state of each joint when the joint is commanded to move); 
generate, for each of the one or more actuators, one or more configuration parameters for the respective actuator based on the one or more measurements (See at least Jain Paragraphs 0021, 0035 and Figure 6, the control and physical parameters are updated based on the real robot states, which is interpreted as generating configuration parameters for each actuator based on the one or more measurements); and 
store the one or more configuration parameters for the one or more actuators in a data store of the robotic system (See at least Jain Paragraphs 0035, 0019, and Figure 1, the storage device stores the updated parameters).

Regarding Claim 18, Jain discloses the one or more measurements of the actual state of the respective actuators comprises one or more of a measurement of position, a measurement of duty cycle, a measurement of current, a measurement of velocity, a measurement of acceleration, or a measurement of temperature (See at least Jain Paragraph 0026, the reported state of the joint, which is interpreted as the measurement, includes angle, which is interpreted as position, current, velocity, and acceleration).

Regarding Claim 20, Jain discloses access the plurality of configuration parameters for the one or more actuators stored in the data store of the robotic system (See at least Jain Paragraph 0028 and Figures 1 and 3A, the robot controller accesses the configuration parameters from the data store); and 
executing, by an operating controller, a task for the one or more actuators based on a trajectory plan and the plurality of configuration parameters (See at least Jain Paragraph 0028 and Figure 3A, the robot controller, which is interpreted as an operating controller, sends commands to the robot based on the trajectory plan and configuration parameters, which is interpreted as executing a task).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Favreau (US 20130253419 A1) (Hereinafter referred to as Favreau).

Regarding Claim 3, Jain discloses performing one or more additional measurements of the actual state of the respective actuator (See at least Jain Paragraphs 0048-0051, the process of collecting sensor data of the real robot state to update the parameters is repeated, which is interpreted as performing one or more additional measurements)…
Jain fails to explicitly disclose determining, responsive to performing the one or more additional measurements, whether a number of required measurements has been met; and 
adjusting a duty cycle of the one or more driving commands to the one or more actuators in response to determining the number of required trials has not been met.
However, Favreau teaches determining, responsive to performing the one or more additional measurements, whether a number of required measurements has been met (See at least Favreau Paragraphs 0049-0050 and Figure 8, the motor rotates in discrete rotational increments, and the expected number of rotational increments is compared with the actual measured number of rotational increments, which is interpreted as determining whether a number of required measurements has been met); and 
adjusting a duty cycle of the one or more driving commands to a motor in response to determining the number of required trials has not been met (See at least Favreau Paragraphs 0049-0050 and Figure 8, the duty cycle is adjusted when the number of actual incremental motor steps is less than the expected number of incremental motor steps, which is interpreted as not meeting the number of required measurements).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Jain with Favreau to adjust a duty cycle of the actuator when a number of required measurements has not been met. By adjusting the duty cycle, the actual number of measurements will be the same as the expected number of measurements (See at least Favreau Paragraphs 0049-0050). This would increase the accuracy of the system by ensuring that the system has the appropriate number of measurements. 

Regarding Claim 15, Jain discloses perform one or more additional measurements of the actual state of the respective actuator (See at least Jain Paragraphs 0048-0051, the process of collecting sensor data of the real robot state to update the parameters is repeated, which is interpreted as performing one or more additional measurements)…
Jain fails to explicitly disclose determine, responsive to performing the one or more additional measurements, whether a number of required measurements has been met; and 
adjust a duty cycle of the one or more driving commands to the one or more actuators in response to determining the number of required trials has not been met.
However, Favreau teaches determine, responsive to performing the one or more additional measurements, whether a number of required measurements has been met (See at least Favreau Paragraphs 0049-0050 and Figure 8, the motor rotates in discrete rotational increments, and the expected number of rotational increments is compared with the actual measured number of rotational increments, which is interpreted as determining whether a number of required measurements has been met); and 
adjust a duty cycle of the one or more driving commands to a motor in response to determining the number of required trials has not been met (See at least Favreau Paragraphs 0049-0050 and Figure 8, the duty cycle is adjusted when the number of actual incremental motor steps is less than the expected number of incremental motor steps, which is interpreted as not meeting the number of required measurements).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Jain with Favreau to adjust a duty cycle of the actuator when a number of required measurements has not been met. By adjusting the duty cycle, the actual number of measurements will be the same as the expected number of measurements (See at least Favreau Paragraphs 0049-0050). This would increase the accuracy of the system by ensuring that the system has the appropriate number of measurements. 

Regarding Claim 19, Jain discloses perform one or more additional measurements of the actual state of the respective actuator (See at least Jain Paragraphs 0048-0051, the process of collecting sensor data of the real robot state to update the parameters is repeated, which is interpreted as performing one or more additional measurements)…
Jain fails to explicitly disclose determine, responsive to performing the one or more additional measurements, whether a number of required measurements has been met; and 
adjust a duty cycle of the one or more driving commands to the one or more actuators in response to determining the number of required trials has not been met.
However, Favreau teaches determine, responsive to performing the one or more additional measurements, whether a number of required measurements has been met (See at least Favreau Paragraphs 0049-0050 and Figure 8, the motor rotates in discrete rotational increments, and the expected number of rotational increments is compared with the actual measured number of rotational increments, which is interpreted as determining whether a number of required measurements has been met); and 
adjust a duty cycle of the one or more driving commands to a motor in response to determining the number of required trials has not been met (See at least Favreau Paragraphs 0049-0050 and Figure 8, the duty cycle is adjusted when the number of actual incremental motor steps is less than the expected number of incremental motor steps, which is interpreted as not meeting the number of required measurements).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Jain with Favreau to adjust a duty cycle of the actuator when a number of required measurements has not been met. By adjusting the duty cycle, the actual number of measurements will be the same as the expected number of measurements (See at least Favreau Paragraphs 0049-0050). This would increase the accuracy of the system by ensuring that the system has the appropriate number of measurements. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Lee et al (US 20200230818 A1) (Hereinafter referred to as Lee).

Regarding Claim 4, Jain fails to disclose determining whether a number of locations of the respective actuator used to perform the one or more measurements of the actual state of the respective actuator has exceeded a predetermined number of locations.
However, Lee teaches determining whether a number of locations used to perform the one or more measurements of the actual state has exceeded a predetermined number of locations (See at least Lee Paragraph 0032, the robot with the camera is moved to different positions until a number of movements satisfies a predetermined number, which is interpreted as exceeding a predetermined number of locations). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Jain with Lee to determine if the number of locations used for the measurements has exceeded a predetermined number of locations. By taking measurements at various positions, the calibration performance is increased (See at least Lee Paragraph 0032), which would increase the accuracy of the generated parameters, and thus, increasing the accuracy of the entire system. 

Regarding Claim 5, even though Jain discloses sending commands to the actuators using the automatic tuning controller, Jain fails to disclose sending, by the automatic tuning controller, a first driving command to the respective actuator to move from an initial pose to a predetermined pose in response to determining the number of locations falls below the predetermined number of locations.
However, Lee teaches sending a first driving command to move from an initial pose to a predetermined pose in response to determining the number of locations falls below the predetermined number of locations (See at least Lee Paragraph 0060, when the movement positions is less than the predetermined number of times, the robot with the camera is moved again, which is interpreted as moving from an initial pose in response to determining the number of locations falls below the predetermined number of locations). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Jain with Lee to send a first driving command to move from an initial pose to a predetermined pose in response to determining the number of locations falls below the predetermined number of locations. By taking measurements at various positions, the calibration performance is increased (See at least Lee Paragraph 0032), so when the number of measurements is below the predetermined number, the position is moved again (See at least Lee Paragraph 0060), which would increase the accuracy of the generated parameters, and thus, increasing the accuracy of the entire system. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Mizobe et al (US 20220126440 A1) (Hereinafter referred to as Mizobe).

Regarding Claim 7, Jain discloses the one or more configuration parameters comprises… a strength of friction parameter (kf) (See at least Jain Paragraph 0021, the friction coefficient is interpreted as strength of friction parameter). 
Even though Jain disclose a PID controller (See at least Jain Paragraph 0033 and Figure 4), Jain fails to explicitly disclose the one or more configuration parameters comprises one or more of a proportional gain parameter (kp). 
However, Mizobe teaches this limitation (See at least Mizobe Paragraphs 0043-0045, the parameter includes a proportional gain parameter). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Jain with Mizobe to have the parameters comprise one or more of a proportional gain parameter (kp). The proportional gain parameter can be changed using feedback control to ensure that the rotation angles of the motors match the target angles (See at least Mizobe Paragraphs 0043-0045). This would increase the accuracy of the system by ensuring that the actual state of the actuators of the system correspond to their target states. 

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Mizobe, and in further view of Favreau.

Regarding Claim 8, modified Jain fails to disclose for each of the one or more actuators: 
setting a duty cycle of a first driving command of the one or more driving commands to the respective actuator; and 
determining, responsive to setting the duty cycle, whether the respective actuator has moved from an initial pose based on the one or more measurements. 
However, Favreau teaches setting a duty cycle of a first driving command of the one or more driving commands to the motor (See at least Favreau Paragraph 0043, an initial duty cycle is set for the motor); and 
determining, responsive to setting the duty cycle, whether the respective motor has moved from an initial pose based on the one or more measurements (See at least Favreau Paragraph 0043, the initial duty cycle is monitored to determine if the motor rotates by a motor step, which is interpreted as determining whether the motor has moved from an initial pose). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Jain with Favreau to set a duty cycle for each actuator and to determine if the actuator has moved from an initial value. This would allow the system to determine the minimum duty cycle required to move the actuator (See at least Favreau Paragraph 0043), which allows the system to default the duty cycle to the minimum value during initialization of the motor (See at least Favreau Paragraph 0043). By utilizing the minimum duty cycle value, the system can cause the actuator to move while using the least amount of energy required to cause movement, which would increase the efficiency. 

Regarding Claim 9, modified Jain fails to disclose increasing the duty cycle of the first driving command in response to determining the respective actuator has not moved from the initial pose.
However, Favreau teaches increasing the duty cycle of the first driving command in response to determining the motor has not moved from the initial pose (See at least Favreau Paragraph 0043, if the motor does not rotate by one motor step, the initial duty cycle is incrementally increased until the motor rotates by one motor step). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Jain with Favreau to increase the duty cycle in response to determining the motor has not moved. This would allow the system to determine the minimum duty cycle required to move the actuator (See at least Favreau Paragraph 0043), which allows the system to default the duty cycle to the minimum value during initialization of the motor (See at least Favreau Paragraph 0043). By utilizing the minimum duty cycle value, the system can cause the actuator to move while using the least amount of energy required to cause movement, which would increase the efficiency. 

Regarding Claim 11, Jain discloses for each of the one or more actuators: 
sending, by the automatic tuning controller, a first driving command to the respective actuator to move from an initial pose to a predetermined pose (See at least Jain Paragraphs 0024, 0026, and Figure 1, the robot controller, which is part of the parameter tuning system, sends commands to the joints of the robot to move to a desired position, which is interpreted as a predetermined pose; See at least Jain Paragraph 0038, the joints are driven by actuators in the joint motors)…
Modified Jain fails to disclose setting a duty cycle of the first driving command of the one or more driving commands to the respective actuator; and 
determining, responsive to setting the duty cycle of the first driving command, whether a current pose of the respective actuator is greater than a fixed pose based on the one or more measurements.
However, Favreau teaches setting a duty cycle of the first driving command of the one or more driving commands to the motor (See at least Favreau Paragraph 0043, an initial duty cycle is set for the motor); and 
determining, responsive to setting the duty cycle of the first driving command, whether a current pose of the motor is greater than a fixed pose based on the one or more measurements (See at least Favreau Paragraph 0053, determining if the duty cycle exceeds a threshold number of motor steps is interpreted as determining if the current pose is greater than a fixed pose). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Jain with Favreau to determine if the current pose of the actuator is greater than a fixed pose when the duty cycle is set. There may be instances where the actuator moves more steps than intended (See at least Favreau Paragraph 0053). By determining if the current pose is greater than the fixed pose, the system can decrease the duty cycle so that the current pose is equal to the fixed pose (See at least Favreau Paragraph 0053), which would increase the accuracy. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Mizobe, and Favreau, and in further view of Crawford et al (US 5994844 A) and Dang et al (US 20070086755 A1) (Hereinafter referred to as Crawford and Dang respectively).

Regarding Claim 10, even though Favreau teaches determining a minimum duty cycle and decreasing a duty cycle, modified Jain fails to explicitly disclose decreasing the duty cycle of the first driving command in response to determining the respective actuator has moved from the initial pose, wherein the duty cycle is decreased until a minimum duty cycle to maintain motion of the respective actuator is determined…
However, Crawford teaches decreasing the duty cycle of the first driving command in response to determining the rotary encoder has moved from the initial pose (See at least Crawford Column 5 lines 45-62 and Figure 7, the duty cycle is decreased when the rotary encoder is moved counter-clockwise), wherein the duty cycle is decreased until a minimum duty cycle to maintain motion of the rotary encoder is determined (See at least Crawford Column 5 lines 45-62 and Figure 7, the duty cycle is decreased to a minimum value). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Jain with Crawford to decrease the duty cycle to a minimum value when the actuator moves from an initial pose. This would allow the system to determine the minimum duty cycle required to move the actuator when the actuator is already moving (See at least Crawford Column 5 lines 45-62). By utilizing the minimum duty cycle value, the system can cause the actuator to move while using the least amount of energy required to cause movement, which would increase the efficiency.
Even though Jain discloses a friction parameter, modified Jain fails to disclose calculating the strength of friction parameter (kf) of the respective actuator based on the minimum duty cycle to maintain motion of the actuator.
However, Dang teaches that the minimum duty cycle is a function of the strength of friction (See at least Dang Paragraph 0030, the minimum duty cycle required is a function of the friction load on the motor). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Jain with Dang to calculate the strength of friction based on the minimum duty cycle. The minimum duty cycle and strength of friction are related to each other by a function (See at least Dang Paragraph 0030). By using the determined minimum duty cycle, one can solve for the strength of friction, which would allow the system to update the strength of friction parameter so that the system is more accurate. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Mizobe, and Favreau, and in further view of Takaaki (JP 2005284828 A) (Hereinafter referred to as Takaaki).

Regarding Claim 12, modified Jain fails to disclose setting, in response to determining the current pose of the respective actuator is greater than the fixed pose, the duty cycle to zero…
However, Favreau teaches decreasing the duty cycle in response to determining the current pose is greater than the fixed pose (See at least Favreau Paragraphs 0053-0054, the duty is decreased by a fixed amount, which could be a certain percentage of the current duty cycle, in response to the current pose being greater than the fixed pose; the percentage could be 100% of the current duty cycle). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Jain with Favreau to set the duty cycle is zero when the current pose of the actuator is greater than a fixed pose. There may be instances where the actuator moves more steps than intended (See at least Favreau Paragraph 0053). By setting the duty cycle to zero, the system can ensure that the difference between the current pose and the fixed pose does not increase further, which would improve the accuracy of the system.
Modified Jain fails to disclose calculating the proportional gain parameter (kp) of the respective actuator based on a change constant and a time constant.
However, Takaaki teaches calculating the proportional gain parameter (kp) based on a change constant and a time constant (See at least Takaaki Page 5 Paragraph 8, the proportional gain parameter kp is calculated by dividing the dead time, which is interpreted as a change constant because it is a constant that represents how long the system changes from an operating state to an inactive state, by the time constant). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Jain with Takaaki to calculate the proportional gain parameter (kp) based on a change constant and a time constant. The proportional gain parameter can be found by dividing the change constant by the time constant (See at least Takaaki Page 5 Paragraph 8). By calculating the proportional gain, the system can improve the accuracy of the system by using the appropriate proportional gain for the actuator. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oaki (US 20200070346 A1) teaches a PID control system which uses feedback from motors to control the motors. 
Tang (US 20210036690 A1) teaches an autonomous duty cycle calibration system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664